NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-50038

                Plaintiff-Appellee,             D.C. No. 3:17-cr-00523-BEN

 v.
                                                MEMORANDUM*
ARREZ MELITON-SALTO,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                   Roger T. Benitez, District Judge, Presiding

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Arrez Meliton-Salto appeals from the district court’s judgment and

challenges the sentence imposed following his bench-trial conviction for being a

removed alien found in the United States, in violation of 8 U.S.C. § 1326. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Meliton-Salto challenges the three-year term of supervised release imposed

by the district court. He contends that the court procedurally erred by failing to

consider U.S.S.G. § 5D1.1(c), calculate the Guidelines range for supervised

release, and adequately explain the sentence. Because Meliton-Salto did not raise

these objections in the district court, we review for plain error. See United States

v. Dallman, 533 F.3d 755, 761 (9th Cir. 2008).

      There was no plain error. The district court explained that it believed that a

term of supervised release was necessary in light of its concerns about deterrence

and protection of the public. The court followed the applicable Guideline, see

U.S.S.G. § 5D1.1 cmt. n.5, and adequately explained the sentence. See United

States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc). Moreover, Meliton-

Salto has not shown a reasonable probability that he would have received a

different sentence had the court explicitly calculated the Guidelines range for

supervised release. See Dallman, 533 F.3d at 762.

      AFFIRMED.




                                          2                                    18-50038